Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2020

                                      No. 04-20-00097-CV

                     Yvonne JACQUEZ and The Estate of Victor Jacquez,
                                     Appellants

                                                v.

   NORTH CENTRAL BAPTIST HOSPITAL, Baptist Health System, VHS San Antonio
               Partners, LLC, and Tenet Healthcare Corporation,
                                  Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-04112
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       The reporter’s record is due on March 16, 2020. See TEX. R. APP. P. 35.1. Before the
due date, court reporter Tracy Plummer filed a notice of late record and advised this court that
Appellant has not paid the fee to prepare the reporter’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS of the date of this order, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due FIFTEEN
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court